Case 2:21-mj-30039-DUTY ECF No. 8, PagelD.9 Filed 01/21/21 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION
UNITED STATES OF AMERICA,

Plaintiff WAIVER OF RULE 5 AND 5.1 HEARINGS
(Excluding Probation Violation Cases)

V. Case No. 21-30039
Originating No. 21-mj-136

MICHAEL JOSEPH FOY,

Defendant.

|_ MICHAEL JOSEPH FOY understand that in the Superior Court of the
District of Columbia charges are pending alleging a violation in the United States
District Court for the District of Columbia based on a Complaint. Defendant is
charged in that district with violation of 18 U.S.C. §1752(a)(1),(2)- Knowingly enter
or remain in any restricted building or grounds without lawful authority: 18 U.S.C.
§231(a)(3)- Obstruction of law enforcement; 18 U.S.C. §111(a)(1) and (b)- Forcibly
assault, resist, oppose, impede, intimidate, or interfere with any officer of the
United States; 18 U.S.C. §2- Aiding and abetting; 18 U.S.C. §1512(c)(2)- Obstruct,
influence, or impede any official proceeding of Congress and that | have been
arrested in this District and taken before a United States Magistrate Judge who

informed me of my right to:

te Retain counsel or request the assignment of counsel if | am unable to afford one.
Case 2:21-mj-30039-DUTY ECF No. 8, PagelD.10 Filed 01/21/21 Page 2 of 2

2. Request transfer of the proceedings to this district pursuant to Fed. R. 20, in
order to plead guilty.

3. Have an identity hearing to determine if | am the person named in the charge.

4. Have a preliminary examination (unless and indictment has been returned or an
information filed) to determine whether there is probable cause to believe an
offense has been committed by me; the hearing to be held either in this district or

the district of prosecution.

| HEREBY WAIVE (GIVE UP) MY RIGHT TO A(N):
identity hearing
OS preliminary examination
identity hearing and have been informed | have no right to a preliminary hearing
( ) identity hearing but request a preliminary hearing to be held in the district of
prosecution
and therefore consent to the issuance of an order requiring my appearance in the
prosecuting district where the charges is pending againsiy A

\ \ c
wos" \ MS lhe W ) : is May “ LM UC, Lif

{
ie! Defendant ( ct unsel for Defeat

|
Date: fo >, f. Date: /
we foe fat ey far fet
